United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                  ___________

                                 No. 97-1315
                                  ___________
United States of America,               *
                                        *
              Plaintiff - Appellee,     *   Appeal from the United States
                                        *   District Court for the
     v.                                 *   Eastern District of Arkansas.
                                        *
Brent L. Mosley,                        *          [UNPUBLISHED]
                                        *
              Defendant - Appellant.    *
                                        *



                                  ___________

                             Submitted: September 12, 1997
                                     Filed: February 6, 1998
                                 ___________

Before McMILLIAN, ROSS, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.

     Brent L. Mosley appeals his convictions and sentences following a
jury trial.    Mosley was convicted of carjacking in violation of 18 U.S.C.
§ 2119 (1994), interference with commerce by robbery in violation of 18
U.S.C. § 1951, the Hobbs Act, and two counts of using a firearm during a
crime of violence in violation of 18
U.S.C. § 924(c)(1).     The district court1 entered judgment and sentenced
Mosley to life imprisonment pursuant to 18 U.S.C. § 3559(c)(1), the “three
strikes” provision.    We affirm.


       Mosley’s   convictions   stem   from   a   car   theft   in   a   Little   Rock,
Arkansas, shopping center parking lot.        The victim was sitting in her car
when a man with a gun approached the car window and threatened to kill her.
The man then entered the vehicle through the driver’s side door.                    The
victim’s escape attempt was thwarted when another man entered the car from
the passenger side.     A third man entered the back seat of the car as the
first man began to drive away.          The men drove to North Little Rock,
Arkansas, and stopped briefly to move the victim to the back seat of the
car.   They then drove to Brinkley, Arkansas, while the man in the back seat
held the victim at gunpoint and threatened to kill her.                  Upon reaching
Brinkley, the three men robbed a gas station.           A clerk at the gas station
identified Mosley as one of the robbers.           The victim escaped during the
robbery and contacted the police.      After completing the robbery, the three
men began driving the stolen car back toward Little Rock.                  The police
pursued the car, and a high speed chase ensued.           The chase ended when the
men crashed the stolen vehicle.     The police arrested Mosley at the accident
scene after he was thrown from the car and injured during the crash.


       Mosley first claims there is insufficient evidence to convict him of
carjacking and the use of a firearm during a crime of violence.               We apply
familiar standards in




       1
       The Honorable Elsijane Trimble Roy, United States District Judge for the
Eastern District of Arkansas.

                                        -2-
an insufficiency of the evidence challenge.    We must uphold the conviction
“if, after viewing the evidence in the light most favorable to the
government, there is substantial evidence to support the jury’s verdict.”
United States v. Schubel, 912 F.2d 952, 955 (8th Cir. 1990).     We give the
verdict the benefit of all reasonable inferences that may be drawn from the
evidence.   Id.   A conviction will be upheld unless no reasonable jury could
have found the defendant guilty beyond a reasonable doubt.     United States
v. Quintanilla, 25 F.3d 694, 699 (8th Cir. 1994).


     We reject Mosley’s argument because there is sufficient evidence to
support the convictions.    The victim of the carjacking testified at length
about her ordeal.   She described how the man in the back seat made repeated
threats to kill her while he held a gun to her head.     Although the victim
admitted she could not identify Mosley as the man who threatened her, she
also testified that he was not one of the two men who were in the front
seat of the carjacked vehicle.      A clerk working at the gas station in
Brinkley identified Mosley as one of the robbers.     Mosley was captured at
the scene of the crash after being thrown from the stolen car.          This
evidence supports a reasonable inference that Mosley was the carjacker who
was in the back seat of the car threatening to kill the victim while
holding her at gunpoint.     The jury could reasonably conclude that Mosley
was guilty of carjacking and that he possessed a firearm during the
carjacking and robbery, both crimes of violence.


     Mosley next argues that the Hobbs Act is unconstitutional as applied
to him in this case because Congress does not have the power under the
Commerce Clause to prohibit local robberies, citing United States v. Lopez,
514 U.S. 549 (1995).     The Hobbs Act prohibits “robbery” that “obstructs,
delays, or affects commerce or the




                                      -3-
movement of any article or commodity in commerce.”      18 U.S.C. 1951(a).      As
Mosley concedes, we rejected this argument in United States v. Farmer, 73
F.3d 836, 843 (8th Cir.), cert. denied, 116 S. Ct. 2570 (1996), and we
reject it again here.     In Farmer, we held that the limitation on Congress’s
power to legislate pursuant to the Commerce Clause recognized in Lopez had
no application to a Hobbs Act robbery of a commercial establishment.
Farmer, 73 F.3d at 843.     We also held that a “local” robbery is a violation
of the Hobbs Act so long as it satisfies “the requirement that commerce or
the movement of any article or commodity in commerce is obstructed,
delayed, or affected, always understanding that ‘commerce,’ in this
context, is meant ‘interstate commerce.’” Id.      The evidence here shows the
robbery clearly met this interstate commerce requirement.       The gas station
sold various products that traveled in interstate commerce, including
gasoline shipped from Tennessee, bakery goods from Missouri, and snack
foods from Texas.    Further, many of the station’s customers were interstate
travelers.


     Mosley next claims that he should not have been sentenced as an aider
and abettor to the robbery because his intoxication prevented him from
reasonably foreseeing that the robbery would occur.            Mosley bases his
argument on the United States Sentencing Guidelines Manual § 1B1.3(a)(1)(B)
(1995), which provides that “in the case of jointly undertaken criminal
activity . . . all reasonably foreseeable acts and omissions of others in
furtherance   of    the   jointly   undertaken   criminal   activity”   shall   be
considered in determining the base level offense.      Another provision of the
Guidelines, § 1B1.3(a)(1)(A), provides that the base level offense shall
be determined on the basis of “all acts and omissions committed, aided,
abetted, counseled, commanded, induced, procured, or willfully caused by
the defendant.”     The




                                        -4-
commentary to § 1B1.3 instructs a court when to use subsection (a)(1)(A)
and when to use subsection (a)(1)(B), providing that


      [t]he requirement of reasonable foreseeability applies only in
      respect to the conduct (i.e., acts and omissions) of others
      under subsection (a)(1)(B). It does not apply to conduct that
      the defendant personally undertakes, aids, abets, counsels,
      commands, induces, procures, or willfully causes; such conduct
      is addressed under subsection (a)(1)(A).

USSG § 1B1.3, comment. (n.2).         Thus, if Mosley personally participated in
the robbery, then the reasonable foreseeability requirement does not apply.
The evidence here shows that Mosley personally participated in the robbery.
An eyewitness identified Mosley as one of the robbers.                   Therefore, the
reasonable foreseeability provisions of subsection (a)(1)(B) do not apply
to Mosley’s sentencing as an aider and abettor to the robbery.                 We reject
his contention to the contrary.


      We have considered and rejected all of Mosley’s arguments that are
properly before us.2      Accordingly, we affirm the judgment of the district
court.




      2
        On October 15, 1997, Mosley submitted a pro se supplemental brief making two
claims not raised by his counsel. Mosley attacks his convictions based on alleged
evidentiary errors by the district court, citing Old Chief v. United States, 117 S. Ct. 644
(1997). He also claims the court erred in sentencing him to life imprisonment. Because
Mosley submitted this brief more than a month after the case was submitted on
September 12, 1997, we decline to consider the claims he attempts to raise. See United
States v. Cunningham, No. 97-1720, 1998 WL 7227, at *6 (8th Cir. Jan. 13, 1998).
Our action is without prejudice to Mosley’s right to file a petition for post-conviction
relief under 28 U.S.C. § 2255. Id.

                                           -5-
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -6-